     Case 1:18-cv-00438-AWI-BAM Document 119 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PHILLIPS-KERLEY,                            Case No. 1:18-cv-00438-AWI-BAM
12                       Plaintiff,                     ORDER REGARDING STIPULATED
                                                        PROTECTIVE ORDER
13           v.
                                                        (Doc. No. 118)
14    CITY OF FRESNO, and DOES 1 through
      10, inclusive,
15
                         Defendants.
16

17

18          The Court adopts the amended stipulated protective order submitted by the parties on
19   September 10, 2021. (Doc. No. 118.) The parties are advised that pursuant to the Local Rules of
20   the United States District Court, Eastern District of California, any documents subject to this

21   protective order to be filed under seal must be accompanied by a written request which complies

22   with Local Rule 141 prior to sealing. The party making a request to file documents under seal

23   shall be required to show good cause for documents attached to a non-dispositive motion or

24   compelling reasons for documents attached to a dispositive motion. Pintos v. Pacific Creditors

25   Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5) days of any approved document

26   filed under seal, the party shall file a redacted copy of the sealed document. The redactions shall

27   be narrowly tailored to protect only the information that is confidential or was deemed

28   confidential.
                                                       1
     Case 1:18-cv-00438-AWI-BAM Document 119 Filed 09/13/21 Page 2 of 2


 1          Additionally, the parties shall consider resolving any dispute arising under this protective
 2   order according to the Court’s informal discovery dispute procedures.
 3

 4   IT IS SO ORDERED.
 5
        Dated:    September 13, 2021                          /s/ Barbara    A. McAuliffe           _
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
